Start, J.
When tenants in common mortgage the common property and are given different times for redemption in a decree of foreclosure, and the tenant whose time expires first fails to redeem, and the other tenant, after the expiration of that time and within the time allowed to him, redeems the premises by paying the amount of the decree to the clerk, the premises become redeemed and the operation of the decree arrested. Ward v. Seymour, 51 Vt. 320. But the mortgage is not thereby extinguished. If the tenant who fails to redeem does not pay his just portion of the mortgage debt, he may be foreclosed by the other tenant; but, until such foreclosure, the relation of the parties to the common property is that of tenants in common. Such being the relation of the parties to the property in question, the action of trespass and trover cannot be maintained.

Judgment affirmed.